                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Midwest Operating Engineers Welfare Fund, et al.           )
                                                           )
                                 Plaintiffs,               )   CIVIL ACTION
                                                           )
v.                                                         )   No.: 19-CV-02070
                                                           )
Brian Burke, individually and Burkes Hauling, Inc.,        )   Judge Virginia M. Kendall
an Illinois corporation,                                   )
                                                           )   Magistrate Judge: Maria Valdez
                                 Defendants.               )


                   MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

        Plaintiffs Midwest Operating Engineers Welfare Fund, Midwest Operating Engineers

Pension Trust Fund, Midwest Operating Engineers Retirement Enhancement Fund, Operating

Engineers Local 150 Apprenticeship Fund, Local 150 IUOE Vacation Savings Plan (together

“the Funds”), Construction Industry Research and Service Trust Fund (“CRF”), and International

Union of Operating Engineers, Local 150, AFL-CIO, (“Local 150”) (collectively “the

Plaintiffs”), move pursuant to Rule 55, Fed. R. Civ. P. for entry of judgment by default against

Defendants, Burkes Hauling, Inc., an Illinois corporation and Brian Burke, individually. In

support of their motion, Plaintiffs state as follows:

        1.        On March 26, 2019, the Plaintiffs filed this action pursuant to § 301 of the Labor-

Management Relations Act (“LMRA”), 29 U.S.C. § 185; and the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1132, 1145, for claims brought by

the Plaintiffs.

        2.        On April 17, 2018, Brian Burke, individually and Burkes Hauling executed a

Payment Plan Agreement.          In the Agreement, Burkes Hauling agreed to make installment
payments of the delinquent sums that it owed the Funds, the Union, and CRF. Brian Burke

agreed to be personally liable for such payments. Both Burkes Hauling and Brian Burke have

breached the Payment Plan and become delinquent in the submission of reports and contributions

due to the Funds and CRF, and reports, dues and PAC monies to the Union.

       3.      On April 3, 2019, the Plaintiffs filed a First Amended Complaint, adding

“Burke’s Hauling” as a Defendant.

       4.      On April 24, 2019, the Plaintiffs filed a Second Amended Complaint correcting

the name of the Defendant to “Burkes Hauling.”

       5.      On April 26, 2019, the Plaintiffs served Brian Burke with the Alias Summons and

Second Amended Complaint. Brian Burke’s answers were due on or before May 17, 2019. On

June 15, 2019, the Plaintiffs served Burke Hauling with an Alias Summons and Second Amended

Complaint. Service was perfected and the company’s answers were due on July 5, 2019. To date,

neither Defendant has answered or otherwise pled in response to the Second Amended Complaint.

       6.      After numerous exchanges in the course of this lawsuit, the Funds and CRF have

successfully completed an audit, and the amounts found to be due in the audit have been added to

the existing debt owed by Burkes Hauling and Brian Burke, individually. Likewise, the Union

has calculated additional sums due in the form of administrative dues based on the audit.

       7.      As of the date of this motion, the Funds and CRF are owed a combined total of

$399,417.00 in contributions, liquidated damages, and interest (see Certification of Thomas

Bernstein attached hereto as Exhibit A). Local 150 is owed $6,897.61 in dues and PAC monies

(see Certification of Alicia Schnell attached hereto as Exhibit B). Plaintiffs have expended

$22,033.21 in attorneys’ fees and $889.46 in costs (see Certification of Dale D. Pierson attached

hereto as Exhibit C).



                                                2
       WHEREFORE, the Funds, CRF and Local 150 respectfully request that this Court enter

judgment by default against Defendants Burkes Hauling, Inc.; an Illinois corporation, and Brian

Burke, individually, and in favor of the Funds and CRF in the amount of $399,417.00; in favor

of Local 150 in the amount of $6,897.61; and in favor of Plaintiffs in the amount of $22,922.67

for attorneys’ fees and costs.

Dated: February 12, 2020                            Respectfully submitted,



                                           By:     /s/ Elizabeth A. LaRose
                                                   One of the Attorneys for Plaintiffs


Attorney for Local 150:                          Attorneys for the Funds and CRF:

Dale D. Pierson (dpierson@local150.org)          Elizabeth A. LaRose (elarose@local150.org)
IUOE Local 150 Legal Dept.                       Brad H. Russell (brussell@local150.org)
6140 Joliet Road                                 Institute for Worker Welfare, P.C.
Countryside, Illinois 60525                      6141 Joliet Road
Ph: (708) 579-6663                               Countryside, IL 60525
Fx: (708) 588-1647                               Ph: (708) 579-6613
                                                 Fx: (708) 588-1647




                                              3
                              CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that she caused a copy of the
foregoing Motion for Entry of Default and Judgment to be served upon the following via UPS
Overnight Delivery, personal service and via email to Brian Burke brianburke@martam.com on
February 12, 2020:

       Burkes Hauling, Inc.                              Brian Michael Burke
       c/o Brian Michael Burke                           c/o Burkes Hauling, Inc.
       Registered Agent                                  625 Brickville Road
       625 Brickville Road                               Sycamore, IL 60178
       Sycamore, IL 60178                                Email: brianburke@martam.com



                                          By:   /s/ Elizabeth LaRose
                                                One of the Attorneys for Plaintiffs
